Citation Nr: 0930529	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO in Fargo, North Dakota, which denied service connection 
for arthritis of the right knee. 

In his February 2007 Form 9, the Veteran requested a Board 
hearing at his local RO.  The RO sent him a letter in August 
2007 notifying him that a hearing had been scheduled for 
September 18, 2007.  The Veteran failed to appear for this 
hearing and has not requested a postponement.  The Board will 
proceed with appellate review.  See 38 C.F.R. § 20.702(d) 
(2008) (failure to appear for a scheduled hearing will be 
processed as though the request for a hearing had been 
withdrawn).


FINDINGS OF FACT

1.  The Veteran had a right knee injury prior to entering 
service and it did not worsen during his period of active 
service.

2.  The Veteran's currently diagnosed right knee disability, 
degenerative joint disease, is attributable to service.  


CONCLUSION OF LAW

Arthritis of the right knee was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

The Veteran contends that he is entitled to service 
connection for arthritis of the right knee due to an injury 
he sustained in service.  For the reasons that follow, the 
Board concludes that the Veteran is entitled to service 
connection for this disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a right knee disability on objective 
examination.  The examination was negative.  Thus, the 
Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.

Here, there is evidence in the service treatment records that 
the Veteran suffered a right knee injury prior to service 
which required surgery.  On July 2, 1965, less than a month 
after the Veteran's induction into service, the Veteran 
complained of right knee pain and was issued an ace bandage.  
On July 14, 1965, the Veteran again complained of persistent 
right knee pain.  No swelling was noted on that day.  In 
October 1965, the Veteran was seen for right knee pain just 
beneath the patella.  Again, no swelling was observed.  The 
examiner noted in this record that the Veteran had an 
operation on the right knee in 1962.  A January 1967 service 
treatment record also reflects that the Veteran had a history 
of surgery on the right knee for removal of a bone chip.  A 
surgical scar over the knee joint was noted at this time.  A 
February 1967 record reflects that the Veteran stated that he 
first hurt his knee in 1962 with a hyperextension injury.  
According to the Veteran, he had surgery three or four months 
later in which a bone chip was removed from the joint.  He 
stated that since that time he had occasionally felt 
something floating in his knee, and that the knee has 
occasionally swollen and locked.  However, no loose bodies 
were found in the Veteran's knee during his period of 
service.  The Veteran's April 1967 separation examination 
also indicates that in 1962 a bone fragment was removed from 
his right knee.  Finally, a post-service April 2006 private 
treatment record reflects that the Veteran had surgery on his 
right knee in high school "to remove something abnormal."  

In this case, the service treatment records recorded a 
history of a preservice right knee injury with subsequent 
surgery.  In addition, post-service medical records document 
the same history.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the Veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the Veteran's 
statements are competent evidence that a right knee injury 
clearly and unmistakably preexisted service.  See Gahman v. 
West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a right knee injury existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a right knee injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that the right knee injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting right knee injury was not 
aggravated by service.  

The Veteran's service treatment records show that in January 
1967 the Veteran was admitted to the hospital after he fell 
against a catwalk and struck his knee.  According to the 
Veteran's February 1967 hospital discharge record, he was 
hospitalized for eighteen days.  During his hospital stay, 
the Veteran's knee was non-painful and there was no effusion.  
He had full extension, good muscle power, and a normal gait.  
He was able to walk without pain.  Loose bodies were not 
present in his knee.  The Veteran's right knee was diagnosed 
with chondromalacia.  The Veteran was discharged from the 
hospital with a forty-five-day assignment limitation.  During 
this time, the Veteran was not to crawl, stoop, run, jump, 
stand or march for a prolonged period, or engage in strenuous 
physical activity.  

The Veteran's April 1967 separation examination is negative 
for a right knee condition, although it mentions the 
Veteran's pre-service right knee injury.  There was no 
mention of any worsening involving the preservice surgery to 
remove a bone chip from the right knee and no residuals 
thereof were identified.  

Where there is evidence of the Veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The Veteran clearly had a bone chip removed from his right 
knee prior to entry into service.  During service, he clearly 
injury his right knee.  However, there is no evidence that 
the bone chip surgery resulted in any residual impairment 
which was worsened during service, by his inservice right 
knee injury or any other incident of service.  The Board 
finds that there was no aggravation of the preexisting right 
knee injury.  The Board's finds that the preservice right 
knee injury did not undergo an increase in severity during 
service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting right knee injury was not aggravated by 
service.  Accordingly, because there is clear and 
unmistakable evidence that the right knee injury preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the Veteran's preexisting right knee 
injury was aggravated in service, the Board finds that there 
is no competent medical evidence that such disorder worsened 
in service.  The Board relies on the evidence as outlined 
above to support this determination.  Further, since there is 
clear and unmistakable evidence that pre-existing right knee 
injury at issue was not aggravated during service for the 
purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the Veteran's right knee injury was not 
aggravated by service in order to rebut the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

However, the Board further finds that the evidence is in 
equipoise as to whether the currently diagnosed right knee 
arthritis, see March 2007 VA examination report, separate and 
apart from the preexisting right knee injury (which required 
bone chip removal) is attributable to service.

Post-service, an October 2004 private treatment record 
reflects that the Veteran complained of stiffness in his 
knees.  The Veteran stated that he worked as a painter and 
had often been kneeling on his knees and going up and down 
stairs.  He stated that normal walking had been hurting him 
daily and he was having pain when he slept at night.  On 
examination of the right knee, there was varus deformity seen 
medially.  There was also pain with deep palpation on the 
medial aspect.  The Veteran walked with a slight antalgic 
limp on the left side.  An x-ray study taken at this time 
showed that his right knee was completely worn out on the 
medial aspect.  The examiner diagnosed him with arthritis.  

An April 2005 record shows that the Veteran fell directly on 
his right knee cap a week earlier.  Since this incident, the 
Veteran was having a lot of excruciating pain in the front of 
the knee and had difficulty extending it.  An x-ray study 
taken that day showed severe arthritis in the knee, as well 
as a fracture of the lateral facet of the patella. 

In June 2005, the Veteran was again seen for his right knee 
injury.  In this treatment record, it was noted that the 
Veteran had a history of severe arthritis in his knee that he 
felt might be contributing to the stiffness from his injury.  

About a year later, in April 2006, the Veteran was seen for 
continuing right knee pain and instability.  He stated that 
these symptoms had been present for one year.  The examiner 
observed considerable muscle loss of the right quadriceps.  

On June 15, 2006, the Veteran had a preoperative physical 
examination in preparation for a right knee replacement to be 
performed later that month.  The examiner noted a long-time 
history of arthritic knees.

A June 29, 2006 private treatment record shows that the 
Veteran underwent a total right knee arthroplasty.  The pre- 
and postoperative diagnosis was degenerative arthropathy 
secondary to primary medial compartment collapse.  The record 
indicates that this surgery was recommended based on the 
Veteran's severe degenerative changes in the right knee. 

In March 2007, a VA examination of the Veteran was performed 
in connection with this claim to determine whether his right 
knee injury was related to service.  In this examination, the 
Veteran reported that he was advised that he had arthritis in 
the right knee around 1991 or 1992.  He stated that he 
suffered a right knee injury on active duty and that his 
right knee has been problematic ever since then.  The VA 
examiner concluded that considering the fact that there is 
evidence of a right knee injury in 1962 (prior to military 
service) as well as a diagnosis of chondromalacia during 
active duty, and considering the fact that there is a lack of 
significant interval history for the right knee between 
active duty and the early 1990's, he was unable to resolve 
the issue without resorting to speculation.  

The Board finds that the evidence is at least in equipoise 
with regard to a competent nexus between service and current 
diagnosis.  As noted, the preservice right knee surgery did 
not produce any apparent residual disability and there was no 
inservice aggravation of that right knee injury.  In other 
words, the preservice bone chip abnormality and subsequent 
surgery were not worsened during service.  Thereafter, during 
service, the Veteran injured his right knee which required 
treatment and hospitalization.  Post-service, the Veteran 
injured his knee in April 2005.  However, the April 2005 
right knee injury does not seem to be the cause of his 
current disability.  Specifically, the Veteran had been 
complaining of right knee pain and had been diagnosed with 
arthritis since at least October 2004.  The Board also finds 
it credible that the Veteran's arthritis was first diagnosed 
in the early 1990's as this is documented in the recent 
medical records.  Moreover, the June 2006 total arthroplasty 
was performed to treat the Veteran's arthritis rather than 
the fracture he sustained in April 2005.  

In light of the apparent severity of the injury to the 
Veteran's right knee while he was on active duty, which 
required hospitalization for eighteen days, and the 
longstanding history of arthritis noted in his private 
treatment records, the Board finds there is affirmative 
evidence that tends to establish an etiological nexus between 
the Veteran's currently diagnosed right knee arthritis and 
his period of service.  The Veteran reported continuous right 
knee problems since service and he is competent to report 
such symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, there is inservice injury, credible 
evidence of right knee complaints from service onward, and 
current diagnosis.  The VA examiner was unable to provide an 
opinion.  Therefore, the Board concludes that the evidence is 
at least in equipoise with respect to establishing service 
connection on a direct basis.

Accordingly, the Veteran is entitled to the benefit of the 
doubt, and service connection for arthritis of the right knee 
is granted.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the 
Board is granting the Veteran's claim on a direct basis, 
there is no need to discuss whether service connection would 
be warranted on a presumptive basis.  


ORDER

Entitlement to service connection for arthritis of the right 
knee is granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


